enhancement term greater than two to six years for the use of a deadly
                 weapon. The State is held to "the most meticulous standards of both
                 promise and performance" in fulfillment of both the terms and spirit of the
                 plea bargain. Van Buskirk v. State, 102 Nev. 241, 243, 720 P.2d 1215,
                 1216 (1986) (internal quotation marks omitted). The violation of either
                 the terms or the spirit of the agreement requires reversal. Id.
                             Here, the plea agreement expressly reserved to the State the
                 right to argue for consecutive sentencing, as well as for the agreed-upon
                 term for the deadly-weapon enhancement. The record shows that the
                 State clearly recommended the agreed-upon term for the deadly-weapon
                 enhancement. The testimony and exhibit that the State submitted did not
                 implicitly undermine the State's fulfillment of its commitment but rather
                 provided context relating to the pre-sentence investigation report and
                 factual disputes raised by King, without introducing new material
                 information.   See Sullivan v. State,       115 Nev. 383, 389, 990 P.2d 1258,
                 1261-62 (1999) (holding that a promise to recommend a particular
                 sentence does not restrict the State from arguing or presenting facts in
                 favor of its sentence recommendation, although the State must be careful
                 to avoid explicitly or implicitly undermining that recommendation). The
                 State's evidence supported the arguments that it was permitted to make
                 under the plea agreement, without implicitly undermining the agreed
                 recommendation.     Compare id. at 389-90, 990 P.2d at 1261-62 (holding
                 that an agreement to concur in the parole and probation department's
                 recommendation did not preclude the State from making comments
                 intending to support the sentence that the State agreed to recommend),
                 with Wolf v. State, 106 Nev. 426, 794 P.2d 721 (1990) (holding that a plea
                 agreement was breached when the State implicitly argued for the

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                                             Van             sta   c   ,
                department of parole and probation's recommendation of a nine-year
                sentence after agreeing to argue for a sentence of no more than five years),
                and Klutz v. Warden, 99 Nev. 681, 669 P.2d 244 (1983) (holding that the
                spirit of a plea agreement was breached when the prosecutor stated that
                he entered the plea bargain without knowledge of the defendant's criminal
                record, thus implying that he was seeking a longer term than contained in
                the agreement). Accordingly, we conclude that the State did not breach
                the terms or the spirit of the plea agreement.    See Sullivan, 115 Nev. at
                387, 990 P.2d at 1260.
                            We also reject King's argument that the district court abused
                its discretion by sentencing him to a term consecutive to his sentence in
                California on a separate conviction and by imposing a sentence for the use
                of a deadly weapon that significantly deviated from the plea agreement's
                recommendation. King has not demonstrated that the district court
                abused its discretion in determining that his sentence shall be served
                consecutively to his California sentence, see NRS 176.045(1), nor has he
                shown that the district court relied only on impalpable or highly suspect
                evidence in imposing a consecutive sentence that deviated from the
                recommended term in the plea agreement, see Denson v. State, 112 Nev.
                489, 492, 915 P.2d 284, 286 (1996). The district court imposed a sentence
                within the statutory parameters.         See NRS 176.045; NRS 193.165.
                Further, the plea agreement stipulated that both parties would be free to
                argue the consecutive-sentencing issue, and King acknowledged that the
                district court had sole discretion in determining his sentence and that he
                was subject to a possible sentencing range for the deadly-weapon
                enhancement of one to twenty years. We conclude that the district court
                did not abuse its discretion. See Denson, 112 Nev. at 492, 915 P.2d at 286

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                (holding that the sentencing judge has wide discretion in imposing a
                sentence).
                             King does not cite authority for his argument that his guilty
                plea ceased to be knowing and voluntary because he did not know that the
                district court would significantly deviate from the recommended period for
                the deadly-weapon enhancement. Accordingly, we need not consider this
                claim.   See Cunningham v. State, 94 Nev. 128, 130, 575 P.2d 936, 938
                (1978) (holding that contentions unsupported by legal authority need not
                be considered on appeal).
                             Having considered King's contentions and concluded that they
                are without merit, we
                             ORDER the judgment of conviction AFFIRMED.


                                                    ie_t±‘
                                                    c                         J.
                                        Hardesty




                cc: Hon. Patrick Flanagan, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                        4
101 194Th aep


                                                              1141,44144,4;